Citation Nr: 9934106	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-04 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for depression as a 
separate disability secondary to post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1940 to 
August 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

The claim for service connection for depression as a separate 
disability secondary to PTSD is not plausible.  


CONCLUSION OF LAW

The claim for service connection for depression as a separate 
disability secondary to PTSD is not well grounded.  38 
U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  In order for a 
claim for secondary service connection to be well grounded 
there must be evidence both of a current disability and of an 
etiological relationship between that disability and service-
connected disability.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).

The veteran claims, in essence, that he is entitled to 
service connection for depression because his service 
connected PTSD has caused his depression.  Specially, the 
veteran asserts that his depression should be rated 
separately from service-connected PTSD.  Service connection 
is in effect for PTSD.  VA and private medical records 
establish that the depression is a symptom of PTSD.  Notably, 
VA examiners in June and November 1997 and May 1998 
unequivocally opined that depression is a symptom of PTSD.  
In fact, the examiner in November 1997 determined that the 
veteran did not meet the criteria for a separate diagnosis 
for depression.  Although the report of a July 1996 VA 
psychiatric examination reflects a diagnosis of major 
depression, the record does not include a medical opinion 
establishing that major depression, or any separately 
diagnosed depression, has been caused or chronically worsened 
by his service-connected PTSD.  In the absence of such, the 
Board must find that the veteran's claim is not well 
grounded.  

The Board has considered the statements of the veteran and 
that of his spouse regarding the current level of severity of 
the symptoms associated with depression.  While these 
statements are presumed credible, the Board cannot accept 
such evidence for the proposition that the veteran has 
depression, including major depression, as a separate 
disability that has been caused or chronically worsened by 
his service-connected PTSD.  This requires competent medical 
evidence as discussed supra.  Lay persons are not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).   

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for depression as a separate disability secondary 
to PTSD not having been submitted, the appeal is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

